EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 15 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Becker; Bruce B. (US 9987025) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment
The objection to claim 17 for minor informalities is withdrawn in view of the amendments filed 16 November 2020. 
Objections to the drawings for reference character #73, applied in the previous office action is withdrawn in view of the amended specification filed 16 November 2020. 

Allowable Claims
Claims 1-18 are allowed.
Reasons for Allowance
Applicant’s arguments filed 16 November 2020 have been considered and are persuasive. Examiner advances additional reasons for allowance.



Shkolnik, Boris (US 20030191435 A1) discloses a vascular balloon catheter (¶ [0002], [0010], [0021], catheter 2), comprising 
an elongated substantially cylindrical hollow metallic body (¶ [0023], inner tubular member 20 … reinforcing layer 28 is comprised of a proximal reinforcing layer 32 which is formed from braided stainless steel wires);
a hand graspable hub (¶ [0021], dual port Y-connector 10);
a flexible sheath coaxially engaged by said body, which forms a balloon structure (¶ [0021], inflatable balloon 12 having a main body portion 14). 
However, Shkolnik does not explicitly disclose a collar bonded to a portion of said body near a proximal end. Shkolnik at most discloses an external view of the hub (Fig. 1, dual port Y-connector 10), but offers no further details regarding how the inner tubular member 20 attaches to the hub. 

Pepper; Lanny R. (US 20070010847 A1) describes a balloon dilation catheter (¶ [0001], [0010], [0022]), comprising an elongated substantially cylindrical hollow metallic body (¶ [0024], guidewire tubular member 38; ¶ [0027], the tubular members 38 and 52 of the proximal portion 44 may be formed of suitable materials such as plastic, elastomers, metal or metal alloy);
a hand graspable hub (¶ [0022], access fitting 26);
a flexible sheath coaxially engaged by said body, which forms a balloon structure (¶ [0022], dilation balloon 30). 


Giesy; Jerry D. et al. (US 4798193 A) discloses a surgical instrument (Fig. 1, instrument carrier "C"), comprising:
an elongated substantially cylindrical metallic body (Figs. 1, 4, stylet 32; col. 4, table 4 describes the stylet as stainless steel, 4 French diameter, 18‌ inches in length‌); and 
a hand graspable hub (Figs. 5-12, handle 12). 
However, Giesy lacks a collar, flexible sheath and a balloon. Instead, Giesy arranges the cylindrical body to be removed from the overall assembly (col. 3, lines 62-68, FIG. 12, as shown, the stylet 32 has been withdrawn prior to withdrawal of the carrier from the passage).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781